Citation Nr: 0834008	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-12 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, right knee, right hip and 
lumbar spine. 

2.  Entitlement to an initial rating in excess of 20 percent 
for hives/angioedema.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Milwaukee, Wisconsin, (hereinafter RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU will be addressed in the 
REMAND portion of the decision and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the cervical spine, right 
knee, right hip and lumbar spine is not shown during service 
or within one year of separation from service. 

2.  The more probative of the competent evidence of record 
weighs against a conclusion that the veteran has degenerative 
joint disease of cervical spine, right knee, right hip or 
lumbar spine as a result of service. 

3.  The current medical evidence does not demonstrate 
objective evidence of hives of the skin; angioedema of the 
inner tongue and inner throat is demonstrated. 
  

CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine, right 
knee, right hip and lumbar spine were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  The criteria for an initial rating in excess of 20 
percent for hives/angioedema are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7118 (2007).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in October 2001 (service 
connection claims) and May 2008 (increased rating claim),  
the RO advised the claimant of the information necessary to 
substantiate the claims at issue.  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Finally, he was provided with 
information regarding ratings and effective dates, to include 
by letter dated in March 2006.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  

While the May 2008 letter was not sent until after the 
initial adjudication of the claim for an increased initial 
rating, it was followed by readjudication and the issuance of 
supplemental statement of the case in June 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The actions of the RO 
have served to provide the veteran with actual notice of the 
information needed to prevail in his claims, and the RO has 
not committed any notification error that has affected the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes private and VA medical records and reports from VA 
examinations.  Private and VA medical opinions addressing the 
question as to the relationship between service and the 
disabilities for which service connection is claimed have 
also been obtained.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims adjudicated below that has not been obtained.  
The veteran himself indicated in May 2008 that he had no 
additional information or evidence to submit.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims adjudicated below.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
 
A.  Service Connection Claims 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When a wartime veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true if 
consistent with the time, place and circumstances of such 
service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  The analysis 
required by 38 U.S.C.A. § 1154(b) applies only as to whether 
an injury or disease was incurred or aggravated at that time, 
i.e., in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  See Collette, Gregory, 
supra.

The veteran contends that while serving with the United 
States Navy in the Pacific Theater during World War II, he 
sustained injuries ultimately involving the cervical spine, 
right knee, right hips and lumbar spine as a result of 
"being slammed against the steel wall or when I landed on 
the steel deck when our ship was sunk by a Japanese suicide 
boat."  The veteran's DD Form 214 confirms that he served 
with the United States Navy in the Pacific Theater during 
World War II, and an official Naval Press Release dated in 
May 1945 documents that the veteran was aboard a naval vessel 
that was struck by a Japanese suicide boat in February 1945.  
The strike resulted in explosions involving the ship's 
generator and crew quarters, and a fire that forced men 
overboard.  Another individual identified in this press 
release as being aboard the ship that was struck by the 
suicide boat submitted a statement dated in August 2001 in 
which he indicated that he and the veteran were "blown 
across the Conn against a steel bulkhead" during the attack.  
This individual stated that as a result of the accident, he 
sustained osteoarthritis in the wrists, both shoulders, 
cervical spine and lumbar spine, and that he is "sure" that 
the veteran's condition was similar to his.  

Given the press release and statement form the veteran's 
service comrade set forth above, the Board accepts as 
generally true the statements of the veteran that he 
sustained injuries during the described suicide boat 
accident.  However, this does not resolve the matter 
ultimately that must be determined in order for service 
connection to be granted; namely, whether there is a current 
disability associated with degenerative joint disease of the 
cervical spine, right knee, right hip and lumbar spine that 
has an etiologic nexus to the described in-service combat 
injuries.  See Collette, Gregory, supra.  In this regard, the 
service medical records, in particular the report from the 
January 1946 separation examination, do not reflect an injury 
or disorder involving the cervical spine, right knee, right 
hip or lumbar spine or any other musculoskeletal 
difficulties.  

Evidence supporting the veteran's assertion that the claimed 
conditions are the result of the in-service suicide boat 
attack has been submitted in the form of private medical 
statements dated in October and November 2003.  Neither of 
these reports indicate that the claims file was reviewed 
prior to the rendering of these opinions.  The October 2003 
opinion was rendered by an oncologist, who noted that while 
he was "not a bone expert," he believed that the injuries 
sustained in the World War II accident "could be 
contributing factors to arthritis findings."  He noted that 
a bone scan in March 2003 revealed "arthritic-type changes" 
in the cervical and thoracolumbar spine, pelvis, wrist, 
knees, mid feet and shoulders.  In the November 2003 opinion, 
the examining orthopedic surgeon noted that x-rays of the 
cervical spine showed multi-level degenerative cervical 
spondylosis with near complete segment collapse at C3-C4, C4-
C5, C5-C6 and at C6-C7.  He stated that an MRI of the lumbar 
spine showed multi-level lumbar spondylosis, primarily 
involving L2-L3, L3-L4, and L4-L5.  The examiner concluded 
that these conditions were "casually related" to the 
"service-connected injury," and stated that this conclusion 
was based on "a reasonable degree of medical probability, 
which assumes at least a 51% chance of accuracy."  

In contrast to the private medical opinions rendered above, 
at which time the claims file was not available for review by 
the examiners, the claims file was reviewed by a VA physician 
who examined the veteran in June 2005.  At this examination, 
the veteran repeated his account of the injuries he described 
as resulting from the in-service suicide boat attack.  Also 
discussed by the examiners were the private treatment reports 
referenced above.  The diagnoses following the examination 
were multilevel cervical spine degenerative disc and joint 
disease, multilevel lumbar spine degenerative joint disease, 
bilateral SI joint degenerative disease with resultant right 
hip pain and degenerative joint disease of the right knee.  
It was the examiner's opinion that the veteran's spine 
condition and right knee conditions were not related to 
service, and that the veteran's multilevel degenerative 
disease of the cervical and lumbosacral spine were more 
likely than not related to age.  

Applying the pertinent legal criteria to the facts as set 
forth above, the Board notes initially that the adjudication 
of the Board includes the responsibility of determining the 
weight to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court has held, 
for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the claimant's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

Because the positive private medical opinions were not based 
on a review of the claims file, and the negative opinion 
following the June 2005 VA examination was based on such a 
review, to include consideration of the positive medical 
opinions, it is the most probative medical opinion of record.  
See Grover, Prejean, supra.  Further supporting the 
conclusion that the June 2005 VA examination is the most 
probative medical opinion is the fact that the service 
medical records do not document any injuries to the spine, 
hip, or knee, as well as the several decades between service 
and first documentation of the musculoskeletal injuries 
claimed to have been incurred during service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  As for the assertions by the veteran 
and his service comrade that the veteran's cervical spine, 
right knee, right hip and low back disorders are related to 
service, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, while the Board recognizes that valorous 
service was performed by the veteran, the probative evidence 
of the negative evidence simply exceeds that of the positive, 
and the claims for service connection for degenerative joint 
disease of the cervical spine, right knee, right hip and 
lumbar spine must therefore be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 49.  

B.  Increased Rating Claim 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for hives/angioedema is based on the assignment of the 
initial rating for this condition following the initial award 
of service connection for by rating action in December 2006.  
The United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); See 
Hart v. Mansfield, 21 Vet App 505 (2007); Francisco, 7 Vet. 
App. at 58.  
 
A 20 percent rating is warranted for angioneurotic edema if 
there are attacks without laryngeal involvement lasting one 
to seven days and occurring five to eight times a year, or; 
attacks with laryngeal involvement of any duration occurring 
once or twice a year.  38 C.F.R. § 4.104, DC 7118 (2008).  A 
40 percent rating is warranted where there are attacks 
without laryngeal involvement lasting one to seven days or 
longer and occurring more than eight times a year, or; 
attacks with laryngeal involvement of any duration occurring 
more than twice a year.  Id.  

Service connection for hives was granted by a December 2006 
rating decision.  A 20 percent rating was assigned under DC 
7118.  This decision followed a November 2006 VA examination, 
which showed no hives or angioedema.  At that time, the 
veteran denied a history of hay fever, asthma or any serious 
airway obstruction symptoms and stated that he had not been 
to an emergency room for several years.  The impression 
included recurrent hives early post discharge with an onset 
during active military service and the conclusion was that it 
was more likely than not this condition was related to an in-
service condition.  At an April 2007 VA examination, the 
veteran reported that hives had affected his whole body in 
the past but only his throat and inner tongue for the past 
several years causing him difficulty in breathing and 
talking.  The veteran described a history of approximately 
six to eight episodes of the condition per year over the last 
50 years, and reported that each episode lasted from a matter 
of hours to three days.  He reported that the angioedema had 
gotten to the point that he had to go to the emergency room 
to receive Epinephrine shots to quiet the swelling and allow 
him to breath.  Upon examination, the skin was normal with no 
hives.  There was angioedema of the inner tongue and inner 
throat.  

Review of the pertinent clinical evidence, to include that as 
summarized above, does not reveal objective evidence that the 
veteran's service connected hives/angioedema currently 
involve attacks without laryngeal involvement lasting one to 
seven days or longer and occurring more than eight times a 
year or attacks with laryngeal involvement occurring more 
than twice a year.  As such, increased compensation  cannot 
be assigned under 38 C.F.R. § 4.104, DC 7118 (2008).  There 
also is no current evidence of hives on the skin, thereby 
precluding increased compensation under any applicable 
diagnostic code pertaining to the rating of skin disabilities 
codified at 38 C.F.R. § 4.118.  Accordingly, an evaluation in 
excess of 20 percent disabling for the veteran's service-
connected hives/angioedema is not warranted at any time 
subsequent to the effective date of the initial rating, May 
23, 2006.  See 38 C.F.R. § 3.400 (2007).
  
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his hives/angioedema, and 
his service-connected residuals have not shown functional 
limitation beyond that contemplated by the 20 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for hives/angioedema, the doctrine is not 
for application.  Gilbert, supra.  
 
ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine, right knee, right hip and 
lumbar spine is denied. 

Entitlement to an initial rating in excess of 20 percent for 
hives/angioedema is denied.  


REMAND

With respect to the claim for TDIU, the record is in conflict 
as to whether the veteran's service connected disabilities 
render him unemployable.  (See January 2004 and January 2008 
private medical opinions in contrast to an April 2007 VA 
opinion).  In order to clarify this matter, another VA 
examination will be requested upon remand.  This examination 
is necessary in order to ascertain whether the veteran's 
service connected disabilities, to include hearing loss, 
tinnitus, bilateral shoulder disabilities, and skin 
condition, render him unemployable.  Accordingly, the case is 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AOJ must schedule the veteran for 
appropriate VA examination(s).  The 
claims folders and a copy of this remand 
must be made available for review by the 
examiner(s) in conjunction with the 
evaluation.  The examiner(s) must elicit 
and set forth pertinent facts regarding 
the veteran's medical history, education, 
employment history, social adjustment, 
and current behavior and health.  Each 
examiner must then address how service-
connected disability alone, limits the 
veteran's employment opportunities, and 
whether such disability, alone, 
regardless of the veteran's age or other 
disorders, renders him unemployable.  

2.  Thereafter, the claim for TDIU must 
be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


